 1                                                                     The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 8
 9         MARLA MAYS, as parent and                         NO. 3:21-cv-05289
           guardian for J.J., a minor, and S.J., a
10         minor,                                            STIPULATED UNOPPOSED
                                                             PROTECTIVE ORDER
11                                     Plaintiff,

12                                     vs.

13         STATE OF WASHINGTON by and
           through its subdivision Department of
14         Children, Youth, and Families;
           KAYTENA GONZALEZ, an
15         individual; and JOHN DOES #1-10,
           caseworkers/social workers for DCYF,
16         who cannot be identified at this time,

17                                     Defendants.

18
     1.        PURPOSES AND LIMITATIONS
19
               Discovery in this action is likely to involve production of confidential, proprietary, or
20
     private information for which special protection may be warranted. Accordingly, the parties hereby
21
     stipulate agree to and petition the court to enter the following Stipulated Unopposed Protective
22
     Order. The parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer
23
     blanket protection on all disclosures or responses to discovery, the protection it affords from public
24
     disclosure and use extends only to the limited information or items that are entitled to confidential
25

26


          STIPULATED UNOPPOSED                          1                   ATTORNEY GENERAL OF WASHINGTON
                                                                                         Torts Division
          PROTECTIVE ORDER                                                       800 Fifth Avenue, Suite 2000
                                                                                   Seattle, WA 98104-3188
                                                                                        (206) 464-7352
 1
     treatment under the applicable legal principles, and it does not presumptively entitle parties to file
 2
     confidential information under seal.
 3
     2.       “CONFIDENTIAL” MATERIAL
 4
              “Confidential” material shall include the following documents and tangible things produced
 5
     or otherwise exchanged: [The parties must include a list of specific documents such as “company’s
 6
     customer list” or “plaintiff’s medical records;” do not list broad categories of documents such as
 7
     “sensitive business material”].
 8                   A.     DCYF MODIS and/or Legally Free Application Extender (AX) and
                            FamLink files of Marla Mays;
 9
                     B.      DCYF MODIS and/or AX and FamLink files of Regina Minner;
10
                     C.      DCYF MODIS and/or Legally Free AX, FamLink files, and Children’s
11                           Administration files of J.J., a minor;

12                   D.      DCYF MODIS and/or Legally Free AX, FamLink files, and Children’s
                             Administration files of S.J., a minor;
13
                     E.      DCYF MODIS and/or Legally Free AX, FamLink files, and Children’s
14                           Administration files of J.M., a minor;

15                   F.      Licensing files of various foster parents, containing records of adults and
                             minors not parties to this case;
16
                     G.      Files for foster homes where J.J. and S.J. resided;
17

18                   DCYF shall produce copies of the above-listed confidential materials without

19   redacting the following:

20                   A.      The names and personal information, to include medical, psychological,
                             alcohol and chemical dependency treatment, sex offender status, and any
21                           related DCYF referrals and/or law enforcement contacts of the following:

22                           i.      Marla Mays, plaintiff;

23                           ii.     J.J.;

24                           iii.    S.J.;

25                           iv.     Shawn Jones, J.J. and S.J.’s father;

26                           v.      Regina Minner, Marla Mays’ sister and biological mother of J.M.;


          STIPULATED UNOPPOSED                          2                   ATTORNEY GENERAL OF WASHINGTON
                                                                                         Torts Division
          PROTECTIVE ORDER                                                       800 Fifth Avenue, Suite 2000
                                                                                   Seattle, WA 98104-3188
                                                                                        (206) 464-7352
 1                            vi.     J.M., Marla Mays’ niece and cousin of J.J. and S.J.;

 2                            vii.    Kathryn Beckwith, foster parent to J.J.;

 3                            viii.   Michael Beckwith, foster parent to J.J.;

 4                            ix.     A.V., grandchild of Kathryn and Michael Beckwith;

 5                            x.      T.V., grandchild of Kathryn and Michael Beckwith;

 6                            xi.     Lynsey Kemplin, foster parent to S.J.;

 7                            xii.    Sarah Williamson, foster parent to J.J. and S.J.;

 8                            xiii.   P.W., child of Sarah Williamson;

 9                            xiv.    A.W., child of Sarah Williamson.

10                    B.      The names of mandatory reporters listed in DCYF referrals.

11                    C.      Defendant Kaytena Gonzalez’s personnel file, other than personal
                              information (social security number, financial information, personal phone
12                            number, personal e-mail address) redacted pursuant to Wash. Rev. Code
                              42.56.250. 42 U.S.C. § 405(c)(2)(C)(viii)(I)).
13
                      D.      Personal information of foster parents.
14
                      E.      A privilege log will be included in all productions noting documents
15                            redacted or withheld and the reasons therefore.

16   3.       SCOPE

17            The protections conferred by this agreement cover not only confidential material (as defined

18   above), but also (1) any information copied or extracted from confidential material; (2) all copies,

19   excerpts, summaries, or compilations of confidential material; and (3) any testimony, conversations,

20   or presentations, not including at trial, by parties or their counsel that might reveal confidential

21   material.

22            However, the protections conferred by this agreement do not cover information that is in the

23   public domain or becomes part of the public domain through trial or otherwise.

24   4.       ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

25            4.1     Basic Principles. A receiving party may use confidential material that is disclosed or

26   produced by another party or by a non-party in connection with this case only for prosecuting,



          STIPULATED UNOPPOSED                           3                   ATTORNEY GENERAL OF WASHINGTON
                                                                                          Torts Division
          PROTECTIVE ORDER                                                        800 Fifth Avenue, Suite 2000
                                                                                    Seattle, WA 98104-3188
                                                                                         (206) 464-7352
 1
     defending, or attempting to settle this litigation. Confidential material may be disclosed only to the
 2
     categories of persons and under the conditions described in this agreement. Confidential material
 3
     must be stored and maintained by a receiving party at a location and in a secure manner that ensures
 4
     that access is limited to the persons authorized under this agreement.
 5
             4.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
 6
     by the court or permitted in writing by the designating party, a receiving party may disclose any
 7
     confidential material only to:
 8
                       (a)   the receiving party’s counsel of record in this action, as well as employees of
 9
     counsel to whom it is reasonably necessary to disclose the information for this litigation;
10
                       (b)   the officers, directors, and employees (including in house counsel) of the
11
     receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties agree
12
     that a particular document or material produced is for Attorney’s Eyes Only and is so designated;
13
                       (c)   experts and consultants to whom disclosure is reasonably necessary for this
14
     litigation; and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
15
                       (d)   the court, court personnel, and court reporters and their staff;
16
                       (e)   copy or imaging services retained by counsel to assist in the duplication of
17
     confidential material, provided that counsel for the party retaining the copy or imaging service
18
     instructs the service not to disclose any confidential material to third parties and to immediately
19
     return all originals and copies of any confidential material;
20
                       (f)   during their depositions, witnesses in the action to whom disclosure is
21
     reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
22
     (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of
23
     transcribed deposition testimony or exhibits to depositions that reveal confidential material must be
24
     separately bound by the court reporter and may not be disclosed to anyone except as permitted under
25
     this agreement;
26


       STIPULATED UNOPPOSED                              4                    ATTORNEY GENERAL OF WASHINGTON
                                                                                           Torts Division
       PROTECTIVE ORDER                                                            800 Fifth Avenue, Suite 2000
                                                                                     Seattle, WA 98104-3188
                                                                                          (206) 464-7352
 1
                     (g)      the author or recipient of a document containing the information or a
 2
     custodian or other person who otherwise possessed or knew the information.
 3
              4.3    Filing Confidential Material. Before filing confidential material or discussing or
 4
     referencing such material in court filings, the filing party shall confer with the designating party, in
 5
     accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will remove
 6
     the confidential designation, whether the document can be redacted, or whether a motion to seal or
 7
     stipulation and proposed order is warranted. During the meet and confer process, the designating
 8
     party must identify the basis for sealing the specific confidential information at issue, and the filing
 9
     party shall include this basis in its motion to seal, along with any objection to sealing the information
10
     at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and the standards that
11
     will be applied when a party seeks permission from the court to file material under seal. A party who
12
     seeks to maintain the confidentiality of its information must satisfy the requirements of Local Civil
13
     Rule 5(g)(3)(B), even if it is not the party filing the motion to seal. Failure to satisfy this requirement
14
     will result in the motion to seal being denied, in accordance with the strong presumption of public
15
     access to the Court’s files.
16
     5.       DESIGNATING PROTECTED MATERIAL
17
              5.1    Exercise of Restraint and Care in Designating Material for Protection. Each party or
18
     non-party that designates information or items for protection under this agreement must take care to
19
     limit any such designation to specific material that qualifies under the appropriate standards. The
20
     designating party must designate for protection only those parts of material, documents, items, or
21
     oral or written communications that qualify, so that other portions of the material, documents, items,
22
     or communications for which protection is not warranted are not swept unjustifiably within the ambit
23
     of this agreement.
24
              Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown
25
     to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily
26


          STIPULATED UNOPPOSED                            5                    ATTORNEY GENERAL OF WASHINGTON
                                                                                            Torts Division
          PROTECTIVE ORDER                                                          800 Fifth Avenue, Suite 2000
                                                                                      Seattle, WA 98104-3188
                                                                                           (206) 464-7352
 1
     encumber or delay the case development process or to impose unnecessary expenses and burdens on
 2
     other parties) expose the designating party to sanctions.
 3
             If it comes to a designating party’s attention that information or items that it designated for
 4
     protection do not qualify for protection, the designating party must promptly notify all other parties
 5
     that it is withdrawing the mistaken designation.
 6
             5.2     Manner and Timing of Designations. Except as otherwise provided in this agreement
 7
     (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, disclosure
 8
     or discovery material that qualifies for protection under this agreement must be clearly so designated
 9
     before or when the material is disclosed or produced.
10
                     (a)     Information in documentary form: (e.g., paper or electronic documents and
11
     deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),
12
     the designating party must affix the word “CONFIDENTIAL” to each page that contains confidential
13
     material. If only a portion or portions of the material on a page qualifies for protection, the producing
14
     party also must clearly identify the protected portion(s) (e.g., by making appropriate markings in the
15
     margins).
16
                     (b)     Testimony given in deposition or in other pretrial proceedings: the parties
17
     and any participating non-parties must identify on the record, during the deposition or other pretrial
18
     proceeding, all protected testimony, without prejudice to their right to so designate other testimony
19
     after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the
20
     transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or
21
     exhibits thereto, as confidential. If a party or non-party desires to protect confidential information at
22
     trial, the issue should be addressed during the pre-trial conference.
23
                     (c)     Other tangible items: the producing party must affix in a prominent place on
24
     the exterior of the container or containers in which the information or item is stored the word
25

26


       STIPULATED UNOPPOSED                              6                    ATTORNEY GENERAL OF WASHINGTON
                                                                                           Torts Division
       PROTECTIVE ORDER                                                            800 Fifth Avenue, Suite 2000
                                                                                     Seattle, WA 98104-3188
                                                                                          (206) 464-7352
 1
     “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection, the
 2
     producing party, to the extent practicable, shall identify the protected portion(s).
 3
              5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
 4
     designate qualified information or items does not, standing alone, waive the designating party’s right
 5
     to secure protection under this agreement for such material. Upon timely correction of a designation,
 6
     the receiving party must make reasonable efforts to ensure that the material is treated in accordance
 7
     with the provisions of this agreement.
 8
     6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
 9
              6.1    Timing of Challenges. Any party or non-party may challenge a designation of
10
     confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
11
     designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
12
     burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
13
     challenge a confidentiality designation by electing not to mount a challenge promptly after the
14
     original designation is disclosed.
15
              6.2    Meet and Confer. The parties must make every attempt to resolve any dispute
16
     regarding confidential designations without court involvement. Any motion regarding confidential
17
     designations or for a protective order must include a certification, in the motion or in a declaration
18
     or affidavit, that the movant has engaged in a good faith meet and confer conference with other
19
     affected parties in an effort to resolve the dispute without court action. The certification must list the
20
     date, manner, and participants to the conference. A good faith effort to confer requires a face-to-face
21
     meeting or a telephone conference.
22
              6.3    Judicial Intervention. If the parties cannot resolve a challenge without court
23
     intervention, the designating party may file and serve a motion to retain confidentiality under Local
24
     Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of persuasion
25
     in any such motion shall be on the designating party. Frivolous challenges, and those made for an
26


          STIPULATED UNOPPOSED                            7                   ATTORNEY GENERAL OF WASHINGTON
                                                                                           Torts Division
          PROTECTIVE ORDER                                                         800 Fifth Avenue, Suite 2000
                                                                                     Seattle, WA 98104-3188
                                                                                          (206) 464-7352
 1
     improper purpose (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
 2
     expose the challenging party to sanctions. All parties shall continue to maintain the material in
 3
     question as confidential until the court rules on the challenge.
 4
     7.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
 5
     LITIGATION
 6
              If a party is served with a subpoena or a court order issued in other litigation that compels
 7
     disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party
 8
     must:
 9
                     (a)     promptly notify the designating party in writing and include a copy of the
10
     subpoena or court order;
11
                     (b)     promptly notify in writing the party who caused the subpoena or order to
12
     issue in the other litigation that some or all of the material covered by the subpoena or order is subject
13
     to this agreement. Such notification shall include a copy of this agreement; and
14
                     (c)     cooperate with respect to all reasonable procedures sought to be pursued by
15
     the designating party whose confidential material may be affected.
16
     8.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
17
              If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
18
     material to any person or in any circumstance not authorized under this agreement, the receiving
19
     party must immediately (a) notify in writing the designating party of the unauthorized disclosures,
20
     (b) use its best efforts to retrieve all unauthorized copies of the protected material, and (c) inform the
21
     person or persons to whom unauthorized disclosures were made of all the terms of this agreement.,
22
     and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be
23
     Bound” that is attached hereto as Exhibit A.
24
     9.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
25
     MATERIAL
26


          STIPULATED UNOPPOSED                            8                   ATTORNEY GENERAL OF WASHINGTON
                                                                                           Torts Division
          PROTECTIVE ORDER                                                         800 Fifth Avenue, Suite 2000
                                                                                     Seattle, WA 98104-3188
                                                                                          (206) 464-7352
 1
             When a producing party gives notice to receiving parties that certain inadvertently produced
 2
     material is subject to a claim of privilege or other protection, the obligations of the receiving parties
 3
     are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to
 4
     modify whatever procedure may be established in an e-discovery order or agreement that provides
 5
     for production without prior privilege review. The parties agree to the entry of a non-waiver order
 6
     under Fed. R. Evid. 502(d) as set forth herein.
 7
     10.     NON TERMINATION AND RETURN OF DOCUMENTS
 8
             Within 60 days after the termination of this action, including all appeals, each receiving party
 9
     must return all confidential material to the producing party, including all copies, extracts and
10
     summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.
11
             Notwithstanding this provision, counsel are entitled to retain one archival copy of all
12
     documents filed with the court, trial, deposition, and hearing transcripts, correspondence, deposition
13
     and trial exhibits, expert reports, attorney work product, and consultant and expert work product,
14
     even if such materials contain confidential material.
15
             The confidentiality obligations imposed by this agreement shall remain in effect until a
16
     designating party agrees otherwise in writing or a court orders otherwise.
17

18
19

20

21

22

23

24

25

26


       STIPULATED UNOPPOSED                              9                    ATTORNEY GENERAL OF WASHINGTON
                                                                                           Torts Division
       PROTECTIVE ORDER                                                            800 Fifth Avenue, Suite 2000
                                                                                     Seattle, WA 98104-3188
                                                                                          (206) 464-7352
 1            IT IS SO STIPULATEDPRESENTED, THROUGH COUNSELS OF RECORD.

 2
      DATED: 6/16/21                                   s/Tyler Firkins
 3
                                                                   Attorneys for Plaintiff
 4
      DATED: 6/16/21                                   s/Callagee O’Brien
 5                                                               Attorneys for Defendant

 6
            PURSUANT TO STIPULATION, IT IS SO ORDERED
 7
            IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
 8
     documents in this proceeding shall not, for the purposes of this proceeding or any other federal or
 9
     state proceeding, constitute a waiver by the producing party of any privilege applicable to those
10
     documents, including the attorney-client privilege, attorney work-product protection, or any other
11
     privilege or protection recognized by law.
12

13   DATED:         June 24, 2021
14

15                                                           A
                                                             The Honorable Robert S. Lasnik
16                                                           United States District Court Judge
17

18
19

20

21

22

23

24

25

26


       STIPULATED UNOPPOSED                           10                  ATTORNEY GENERAL OF WASHINGTON
                                                                                       Torts Division
       PROTECTIVE ORDER                                                        800 Fifth Avenue, Suite 2000
                                                                                 Seattle, WA 98104-3188
                                                                                      (206) 464-7352
 1
                                                  EXHIBIT A
 2
                       ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
             I,   ____________________________________              [print   or   type     full   name],    of
 4
     ____________________________________ [print or type full address], declare under penalty of
 5
     perjury that I have read in its entirety and understand the Stipulated Proposed Protective Order that
 6
     was issued by the United States District Court for the Western District of Washington on [date] in
 7
     the case of ________________ [insert formal name of the case and the number and initials
 8
     assigned to it by the court]. I agree to comply with and to be bound by all the terms of this Stipulated
 9
     Proposed Protective Order and I understand and acknowledge that failure to so comply could expose
10
     me to sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose
11
     in any manner any information or item that is subject to this Stipulated Proposed Protective Order to
12
     any person or entity except in strict compliance with the provisions of this Order.
13
             I further agree to submit to the jurisdiction of the United States District Court for the Western
14
     District of Washington for the purpose of enforcing the terms of this Stipulated Proposed Protective
15
     Order, even if such enforcement proceedings occur after termination of this action.
16
     Date:
17
     City and State where sworn and signed:
18
     Printed name:
19   Signature:

20

21

22

23

24

25

26


       STIPULATED UNOPPOSED                              11                   ATTORNEY GENERAL OF WASHINGTON
                                                                                           Torts Division
       PROTECTIVE ORDER                                                            800 Fifth Avenue, Suite 2000
                                                                                     Seattle, WA 98104-3188
                                                                                          (206) 464-7352
